DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021, 04/29/2022, were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejections are appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA '25, or PTO/AIA '26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/fil e/efs/g uid ance/e TD-info-1.jsp. 

In addition, Claims 1-20 non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of US. Patent No. 10936651 B2. This is a non-provisional nonstatutory double patenting rejection.

Instant Application 17/187,431
US Patent Application No.10936651 B2
1. An apparatus comprising: 
at least one storage device; and 
at least one processor to execute instructions to at least: 
select reference sub-fingerprints generated from reference segments of audio for comparison to query sub-fingerprints based on a determination that a query sub-fingerprint among the query sub-fingerprints is a match with a reference sub-fingerprint among the reference sub-fingerprints; 
generate a count vector that stores total counts of matches between the query sub-fingerprints and different subsets of the reference sub- fingerprints, each of the different subsets being aligned to the query sub- fingerprints at a different offset from a reference point corresponding to the reference sub-fingerprint, each of the different offsets being mapped by the count vector to a different total count among the total counts; 
calculate a maximum count among the total counts stored in the count vector; 
calculate a median of the total counts in the count vector; 
calculate a difference between the maximum count and the median of the total counts; and 
classify the reference sub-fingerprints as a match with the query sub- fingerprints based on the difference between the maximum count in the count vector and the median of the total counts.
1. A method comprising:
accessing, by one or more processors, a query fingerprint that includes query sub-fingerprints generated from query segments of a portion of query audio to be identified;
accessing, by the one or more processors, a database in which an index maps reference sub-fingerprints generated from reference segments of reference audio to points at which the reference segments occur in the reference audio;
selecting, by the one or more processors, the reference sub-fingerprints for comparison to the query sub-fingerprints based on a determination that a query sub-fingerprint among the query sub-fingerprints is a match with a reference sub-fingerprint among the reference sub-fingerprints, the reference sub-fingerprint being mapped by the index to a reference point at which a reference segment among the reference segments occurs in the reference audio;
generating, by the one or more processors, a count vector that stores total counts of matches between the query sub-fingerprints and different subsets of the reference sub-fingerprints, each of the different subsets being aligned to the query sub-fingerprints at a different offset from the reference point, each of the different offsets being mapped by the count vector to a different total count among the total counts, wherein the different offsets are spaced apart from each other by a predetermined number of sub-fingerprints;
calculating, by the one or more processors, a maximum count among the total counts stored in the count vector;
calculating, by the one or more processors, a median of the total counts in the count vector;
calculating, by the one or more processors, a difference between the maximum count and the median of the total counts;
extracting an additional feature from the count vector without using the maximum count in the count vector; and
classifying, by the one or more processors, the reference sub-fingerprints as a match with the query sub-fingerprints based on the difference between the maximum count in the count vector and the median of the total counts, and the additional feature.
2. The apparatus of claim 1, wherein the at least one processor is to:
obtain a query fingerprint that includes the query sub-fingerprints generated from query segments of a portion of query audio to be identified; and
access a database in which an index maps the reference sub-fingerprints generated from reference segments of the audio to points at which the reference segments occur in the audio, the reference sub-fingerprint being mapped by the index to the reference point at which a reference segment among the reference segments occur in the audio.
 See claim 1.
3. The apparatus of claim 1, wherein the query sub-fingerprints are generated from query segments of a portion of query audio, and the at least one processor is to obtain a request that the query audio be identified, the request including the query sub-fingerprints, and accessing the query sub-fingerprints includes accessing the query sub-fingerprint in the received request that the query audio be identified.
2. The method of claim 1, further including receiving a request that the query audio be identified, the request including the query fingerprint, wherein the accessing of the query fingerprint includes accessing the query fingerprint in the received request that the query audio be identified.
4. The apparatus of claim 1, wherein the query sub-fingerprints are generated from query segments of a portion of query audio, and the at least one processor is to obtain a request that the query audio be identified, the request including the portion of the query audio to be identified and accessing the query sub-fingerprints includes generating the query sub-fingerprints from the portion of the query audio in response to the obtained request that the query audio be identified.
3. The method of claim 1, further including receiving a request that the query audio be identified, the request including the portion of the query audio to be identified, wherein the accessing of the query fingerprint includes generating the query fingerprint from the portion of the query audio in response to the received request that the query audio be identified.
5. The apparatus of claim 1, wherein the at least one processor is to match the query sub-fingerprint to the reference sub-fingerprint mapped by an index to the reference point at which a reference segment among the reference segments of audio occurs in the audio to select the reference sub-fingerprints for comparison.
4. The method of claim 1, wherein the selecting of the reference sub-fingerprints for comparison includes matching the query sub-fingerprint to the reference sub-fingerprint mapped by the index to the reference point at which the reference segment occurs in the reference audio.
6. The apparatus of claim 1, wherein the at least one processor is to, for each different offset from the reference point at which the reference segment occurs in the audio:
align the reference sub-fingerprints with the query sub-fingerprints at the offset from the reference point;
determine a total count of matches between the query sub-fingerprints and a different subset of the aligned reference sub-fingerprints; and
store the offset paired with its corresponding total count in the count vector.
5. The method of claim 1, wherein the generating of the count vector includes, for each different offset from the reference point at which the reference segment occurs in the reference audio:
aligning the reference sub-fingerprints with the query sub-fingerprints at the different offsets from the reference point;
determining a total count of matches between the query sub-fingerprints and a different subset of the aligned reference sub-fingerprints; and
storing an offset of the different offsets paired with its corresponding total count in the count vector.
7. The apparatus of claim 1, wherein the at least one processor is to:
extract an additional feature from the count vector without using the maximum count in the count vector; and
classify the reference sub-fingerprints as a match with the query sub-fingerprints based on the difference between the maximum count in the count vector, the median of the total counts, and the additional feature.
See claim 1.
Claims 8-14
 See claims 1-5
Claims 15-20
See claims 1-5



Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the instant application are found in the US. Patent No. 10936651 B2. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites an apparatus, independent claim 8 recites a non-transitory computer readable storage medium, independent claim 15 recites an apparatus. Therefore, step 1 is satisfied for claims 1, 3-8, 10-15 and 17-20.
Step 2A Prong One: the independent claims recite “select reference sub-fingerprints generated from reference segments of audio for comparison to query sub-fingerprints based on a determination that a query sub-fingerprint among the query sub-fingerprints is a match with a reference sub-fingerprint among the reference sub-fingerprints” and “classify the reference sub-fingerprints as a match with the query sub- fingerprints based on the difference between the maximum count in the count vector and the median of the total counts”. Those steps can be practically performed in the human mind with add or pen and paper. Such mental selection and generation fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. The recitation of a computing device in the claims does not negate the mental nature of these limitations because the claim merely uses the computing device as a tool to perform the otherwise mental process. See October Update at section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Step 2A Prong Two: the independent claims recite the combination of the additional element storage device and processor to “select reference sub-fingerprints … “and “classify the reference sub-fingerprints as a match …” . Furthermore, the independent claims recite “generate a count vector that stores total counts of matches between the query sub-fingerprints and different subsets of the reference sub- fingerprints, each of the different subsets being aligned to the query sub- fingerprints at a different offset from a reference point corresponding to the reference sub-fingerprint, each of the different offsets being mapped by the count vector to a different total count among the total counts”, “calculate a maximum count among the total counts stored in the count vector”, “calculate a median of the total counts in the count vector” and “calculate a difference between the maximum count and the median of the total counts” which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computing device. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computing device, accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computing component.  The computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computing device is recited at a high level of generality, and, as disclosed in the specification, are well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claims are not eligible.

Claims 3-7 directed to the same abstract idea without significantly more. There are no additional elements recited in this claims that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same abstract idea as claim 1.

Claims 10-14 directed to the same abstract idea without significantly more. There are no additional elements recited in this claims that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same abstract idea as claim 8.

Claims 17-20 directed to the same abstract idea without significantly more. There are no additional elements recited in this claims that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same abstract idea as claim 15.



Conclusion
Related Art:
Bloom (US 20130057761 A1) discloses methods of measuring a temporal offset between audio content and video content that employ audio fingerprints from an audio signal in the audio content, and video fingerprints from video frames in the video content. The systems obtain reference audio and video fingerprints prior to transmission of video over a media channel, and obtain target audio and video fingerprints subsequent to transmission of the video over the media channel. Each fingerprint has an associated time stamp. Using the reference and target audio fingerprints and their associated time stamps, the systems determine an audio time stamp offset. Using the reference and target video fingerprints and their associated time stamps, the systems determine a video time stamp offset. Using the audio and video time stamp offsets, the systems determine a temporal offset between the video content and the audio content introduced by the media channel.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165